United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, 311th
AIR BASE GROUP, BROOKS AIR FORCE
BASE, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0358
Issued: January 21, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On December 11, 2017 appellant filed a timely appeal from a November 28, 2017 decision
of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
docketed the appeal as No. 18-0358.
On November 6, 2000 appellant, then a 51-year-old plumbing worker, filed an occupational
disease claim (Form CA-2) alleging that he sustained a right knee condition on or about
January 20, 1999 due to factors of his federal employment.2 By decision dated December 5, 2000,
OWCP initially accepted his claim for aggravation of right knee osteoarthritis. It later expanded
the accepted conditions to include aggravation of left knee osteoarthritis.

1

The Board notes that following the November 28, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2
Appellant explained that his job required prolonged kneeling while fixing sinks, faucets, and broken pipes,
activities which he believed aggravated an underlying degenerative knee condition.

A February 27, 2001 notification of personnel action (Standard Form 50-B) indicated that
appellant received disability retirement through the Office of Personnel Management (OPM) and
noted a March 26, 1975 service computation date (leave). The form also indicated that appellant
was covered under the Civil Service Retirement System (CSRS). Appellant’s separation from
federal service became effective March 2, 2001.
OWCP paid appellant wage-loss compensation for temporary total disability beginning
March 3, 2001. It placed appellant on the periodic rolls effective January 27, 2002, and it has
continued to pay him wage-loss compensation for more than a decade.
In August 2011, appellant was eligible to receive age-related retirement benefits from the
Social Security Administration (SSA) as he had reached the age of 62 years. Several weeks prior
to his 62nd birthday, OWCP advised him of the possibility of an overpayment should he receive
FECA wage-loss compensation in addition to SSA age-related retirement benefits based on his
federal service. Appellant was to immediately notify OWCP when he began receiving SSA agerelated retirement benefits attributable to his federal service. For several years thereafter, he
continued to receive FECA wage-loss compensation on the periodic rolls.
An August 4, 2017 letter from SSA indicated that, effective December 2016, appellant’s
gross monthly benefit was $1,211.70. The letter also noted that he had been receiving SSA agerelated retirement benefits since August 2011.
On August 9, 2017 an SSA representative completed a Federal Employees Retirement
System (FERS)/SSA dual benefits calculation. The form included calculations of appellant’s
monthly SSA benefit beginning August 2011, and each year thereafter from December 2011
through December 2016. SSA provided appellant’s corresponding monthly benefit both with and
without his purported FERS contributions.
Effective September 17, 2017, OWCP reduced appellant’s 28-day compensation payments
to account for the SSA age-related retirement benefits he received that were purportedly
attributable to his federal service (FERS offset).
On October 3, 2017 OWCP calculated that appellant was overpaid $43,799.99 for the
period August 1, 2011 through September 16, 2017. It based its FERS offset overpayment
calculation on the information SSA provided on August 9, 2017.
On October 6, 2017 OWCP advised appellant of its preliminary determination that
appellant received an overpayment of compensation in the amount of $43,799.99 for the period
August 1, 2011 through September 16, 2017 because it had not reduced his FECA wage-loss
compensation to reflect his receipt of SSA age-related retirement benefits that were based on his
federal service. It also advised him of its preliminary determination that he was at fault in the
creation of the overpayment. OWCP informed appellant of his various appeal rights, and provided
him an overpayment recovery questionnaire (Form OWCP-20) to complete and submit along with
supporting financial documentation.

2

On October 18, 2017 SSA provided another FERS/SSA dual benefits calculation form.
However, the latest calculations noted significantly lower SSA monthly benefits (without FERS)
than previously reported.3
By decision dated November 28, 2017, OWCP finalized its preliminary determination that
appellant received an overpayment of compensation in the amount he was overpaid $43,799.99
for the period August 1, 2011 through September 16, 2017 and that appellant was at fault in the
creation of the overpayment, thereby precluding waiver of recovery of the overpayment.
Additionally, it determined that the overpayment would be recovered by withholding $799.00 from
his continuing compensation payments every 28 days.
A FECA beneficiary may not receive wage-loss compensation concurrently with a federal
retirement or survivor annuity.4 To avoid payment of a dual benefit, FECA wage-loss
compensation benefits shall be reduced by the amount of SSA benefits attributable to the
employee’s FERS-based federal service.5 However, an offset is not required where the employeebeneficiary is covered under the CSRS and his or her SSA age-related benefits are attributable to
private sector employment.6 If OWCP cannot determine what retirement system the claimant is
under, it should send a letter to both the claimant and OPM requesting pertinent information.7
The Board finds that this case is not in posture for decision as the current record includes
conflicting information regarding appellant’s retirement coverage. Although SSA provided
information in August and October 2017 indicating that a portion of appellant’s monthly agerelated retirement benefit was attributable to his FERS contributions, the record includes a
February 27, 2001 Standard Form 50-B that indicates appellant was covered under CSRS, not
FERS.8 Moreover, the record includes three Form CA-7 claims for compensation dating back to
2001 where the employing establishment and appellant both represented that he was covered under
CSRS.
Given the conflicting information of record regarding appellant’s retirement coverage, the
case must be remanded to OWCP for further development. On remand OWCP shall consult with
OPM regarding appellant’s retirement coverage. To the extent that appellant’s monthly SSA agerelated retirement benefits were based in part on his FERS-based federal service, OWCP should
3

For example, the August 9, 2017 calculations revealed that, as of August 2011, appellant’s monthly SSA rate
without FERS was reportedly $554.40, and the December 2016 rate without FERS was $604.60. In contrast, the
October 18, 2017 FERS/SSA dual benefits calculation indicated that his monthly rate effective August 2011 was
$428.20 without FERS, and the corresponding rate without FERS beginning December 2016 was $467.00.
4

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

5

5 U.S.C. § 8116(d)(2); 20 C.F.R. § 10.421(d).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.9c
(May 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4e (January 1997).
7

Id. at Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.9c

8
Under CSRS, federal employees were generally exempt from paying social security taxes; Old-age, Survivors and
Disability Insurance. 5 U.S.C. §§ 8331- 8351.

3

also obtain a complete earnings history and benefits payment history from SSA prior to issuing
another preliminary and/or final overpayment determination.
IT IS HEREBY ORDERED THAT the November 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 21, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

